IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-50320
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROBERT SALAS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-01-CR-423-ALL
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Salas appeals from his guilty-plea conviction for

possession with intent to distribute heroin and for being a felon

in possession of a firearm.   Salas challenges the

constitutionality of 18 U.S.C. § 922(g)(1), which prohibits a

convicted felon from possessing a firearm.     Salas concedes that

his argument is foreclosed by this court’s precedent and that he




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50320
                                  -2-

is raising this argument to preserve it for possible Supreme

Court review.

     Salas’s arguments challenging his conviction are indeed

foreclosed.     See United States v. Daugherty, 264 F.3d 513, 518

(5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002); United

States v. De Leon, 170 F.3d 494, 498-99 (5th Cir. 1999); United

States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996); United States

v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).    Accordingly, the

district court’s judgment is AFFIRMED.